                 Case 20-10553-CSS             Doc 27       Filed 03/09/20         Page 1 of 18




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
ART VAN FURNITURE, LLC, et al., 1                                 ) Case No. 20-10553 (CSS)
                                                                  )
                                   Debtors.                       ) (Joint Administration Requested)
                                                                  )

        DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
      (I) AUTHORIZING THE DEBTORS TO IMPLEMENT AND ADMINISTER
    ESSENTIAL CUSTOMER PROGRAMS AND HONOR CERTAIN PREPETITION
    OBLIGATIONS RELATED THERETO AND (II) GRANTING RELATED RELIEF


           The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state the following in support of this motion (this “Motion”):

                                               Relief Requested

           1.    The Debtors seek entry of an interim order (the “Interim Order”) and a final order

(the “Final Order”), substantially in the forms attached hereto: (a) authorizing the Debtors to

implement and administer the Essential Customer Programs (as defined herein) and to pay and

honor certain prepetition obligations related thereto; and (b) granting related relief.

           2.    In addition, the Debtors request that the Court schedule a final hearing within

approximately 25 days of the commencement of these chapter 11 cases to consider approval of

this Motion on a final basis.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509);
    AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
    (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising,
    LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The
    location of the Debtors’ service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan
    48092.



13167715
                Case 20-10553-CSS       Doc 27       Filed 03/09/20       Page 2 of 18




                                     Jurisdiction and Venue

           3.   The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012 (the “Amended Standing Order”). The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

and rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Bankruptcy Local Rules”), to the entry of a

final order by the Court in connection with this Motion to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

           4.   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

           5.   The bases for the relief requested herein are sections 105(a) and 363(b) of

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy

Rules 6003, and Bankruptcy Local Rule 9013-1(m).

                                           Background

           6.   The Debtors operate 169 locations, including 92 furniture and mattress

showrooms and 77 freestanding mattress and specialty locations. The Debtors do business under

brand names, including Art Van Furniture, Pure Sleep, Scott Shuptrine Interiors, Levin

Furniture, Levin Mattress, and Wolf Furniture. The Debtors were founded in 1959 and was

owned by its founder, Art Van Elslander, until it was sold to funds affiliated with Thomas H. Lee

Partners, L.P. (“THL”) in March 2017. Pennsylvania based Levin Furniture and Wolf Furniture

were acquired by Art Van in November 2017. As of the Petition Date (as defined below), the

Debtors operate stores throughout Michigan, Indiana, Ohio, Illinois, Pennsylvania, Maryland,

                                                 2
13167715
                Case 20-10553-CSS       Doc 27       Filed 03/09/20   Page 3 of 18




Missouri, and Virginia.      The Debtors are headquartered in Warren, Michigan and have

approximately 4,500 employees as of the Petition Date (as defined below).

           7.   On March 8, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. A detailed description surrounding

the facts and circumstances of these chapter 11 cases is set forth in the Declaration of David

Ladd, Executive Vice President and Chief Financial Offer of Art Van Furniture, LLC, in Support

of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously with this Motion and incorporated by reference herein. Concurrently with

the filing of this Motion, the Debtors filed a motion requesting procedural consolidation and joint

administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b). The Debtors are

operating their business and managing their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee

or examiner has been made in these chapter 11 cases and no official committees have been

appointed or designated.

                           Description of Existing Customer Programs

           8.   The Debtors have historically provided certain incentives, warranties, discounts,

promotions, coupons, and accommodations (collectively, the “Original Customer Programs”) to

their customers to attract and maintain positive customer relationships. These obligations are

principally comprised of customer deposits, discounts or other similar obligations owed by the

Debtors to their customers as described in further detail below.

           A.   Customer Deposits.

           9.   The Debtors enable customers to pay amounts toward the purchase of furniture,

mattresses, flooring, bed accessories, and other home furnishings, with the remainder of the

purchase price being due at a later date (the “Original Customer Deposit Program”). The

                                                 3
13167715
                 Case 20-10553-CSS        Doc 27       Filed 03/09/20   Page 4 of 18




Debtors generally require a minimum $100 deposit to reserve and ship this merchandise. As of

the Petition Date, the Debtors have received deposit amounts for merchandise purchases and

have reserved certain of such items corresponding to such purchases, but the customers have not

remitted the remaining purchase price to complete the sale or the merchandise has not been

delivered to the customer. The Debtors estimate that as of the end of February 2020 there were

approximately $35.2 million of customer deposits, consisting of the following: (a) approximately

$16.9 million associated with the operation of the Debtors’ Levin Furniture and Wolf Furniture

branded stores; and (b) approximately $18.3 million associated with the operation of the

Debtors’ Art Van Furniture stores.

           10.   In the days leading up to the Petition Date, the Company, with the assistance of its

advisors, extensively negotiated and reached an agreement-in-principle with Robert Levin, the

former owner of Levin Furniture, regarding a going-concern sale of certain of the assets of Sam

Levin, Inc. and LF Trucking, Inc. (the “Levin-Wolf Sale”). The proposed Levin-Wolf Sale

provides for, among other benefits to the Debtors’ estates, the continued operation of 44 retail

store locations under the Wolf Furniture and Levin Furniture banners and two related distribution

centers to continue in operation, the preservation of nearly 1,000 jobs, and, importantly for

present purposes, the buyer’s assumption of liabilities relating to customer deposits. Hence, once

the Levin-Wolf Sale closes, the Debtors expect to be relieved of further obligations relating to

the bulk of those customer deposits and the underlying purchase orders relating to the inventory

for which such customer deposits were made.

           11.   Except for those customer deposits that may be assumed by the purchaser of the

Wolf Furniture and Levin Furniture business lines upon closing of the Levin-Wolf Sale, the

Debtors’ financial and operational circumstances are such that the Debtors are not presently able



                                                   4
13167715
               Case 20-10553-CSS             Doc 27        Filed 03/09/20      Page 5 of 18




to offer customers cash refunds on account of such deposits. Shortly before the Petition Date,

the Debtors commenced an orderly wind-down and inventory liquidation at all of their retail

locations other than those that are the subject of the Levin-Wolf Sale (the “Wind Down”), which

Wind Down, subject to Court approval, is expected to continue on a postpetition basis. 2 The

Wind Down encompasses all Art Van Furniture, Pure Sleep, Scott Shuptrine Interiors branded

stores and their associated inventory and assets, as well as the inventory and other assets of eight

Maryland and Virginia Wolf Furniture locations that are excluded from the Levin-Wolf Sale.

With respect to those customer deposits provided at locations that are the subject of the Wind

Down, the Debtors and their advisors negotiated extensively with the Company’s secured lenders

to ensure that essential customer program obligations were contemplated by the agreed cash

collateral budget to support, inter alia, the Wind Down. In particular, as a result of these

negotiations, the Debtors have implemented a process for addressing customer deposits whereby

customers can elect to: (a) receive the merchandise they purchased if such merchandise is present

in the Art Van warehouses; 3 or (b) if the originally purchased merchandise is not available,

receive a credit in an amount equal to their deposits that can be used toward the purchase of

alternative merchandise during the Wind-Down. In addition, in the discretion of the Debtors

(taking into account, among other factors, the volume, timing and magnitude of such refund

requests and the availability of cash proceeds to complete refund requests) or as required by

applicable law, certain of the Debtors’ may permit customers to cancel their order and submit a


2
    The Levin-Wolf Sale excludes the inventory and other assets of eight Maryland and Virginia Wolf Furniture
    locations and, accordingly, such assets are included in the Wind Down.

3
    This procedure is not to the exclusion of the remedies afforded customers through the traditional bankruptcy
    claims process. If a customer either (i) cancels an order on account of which the Debtors have the subject
    merchandise on-hand and available for delivery, or (ii) refuses to accept completion/delivery of either such
    merchandise, the affected customer can file a claim in the chapter 11 cases for the full amount of such
    customer’s deposit (unless such customer deposit obligation is otherwise satisfied).


                                                       5
13167715
                 Case 20-10553-CSS           Doc 27        Filed 03/09/20      Page 6 of 18




request to refund their deposit, which request would be processed as soon as practicable

depending on the volume of refund requests, required processing times, and the timing and

availability of cash proceeds generated by the Wind Down (collectively as described in this

paragraph, the “Wind Down Customer Deposit Program”).

           12.   Accordingly, the Debtors seek authority, in their discretion, to honor obligations

relating to customer deposits only in accordance with the Wind Down Customer Deposit

Program. For the avoidance of doubt, however, as to those retail locations that are part of the

Levin-Wolf Sale and subject to closing of the Levin-Wolf Sale, the purchaser of the locations

included in the Levin-Wolf Sale is assuming the associated Original Customer Deposit

Program obligations.

           II.   Art Van Signature Card.

           13.   In the ordinary course of business, the Debtors have offered discounts, special

promotions, and other benefits through the ArtVantage Rewards Program (the “ArtVantage

Rewards Program”). Customers were eligible to participate in the ArtVantage Rewards Program

by virtue of obtaining the private label credit card offered by the Debtors (the “Art Van Signature

Card”). 4 Once a customer was approved to receive the Art Van Signature Card and the card is

activated, the customer could elect to participate in the ArtVantage Rewards Program.

Participating customers who made purchases with the Art Van Signature Card at the Debtors’

stores earned points (the “Rewards Points”) for each purchase.

           14.   In light of the contemplated discontinuation of the Debtors’ businesses (other than

those part of the Levin-Wolf Sale) and the Debtors’ difficult financial circumstances, the Debtors

terminated the ArtVantage Reward Program effective immediately upon the commencement of


4
    The Art Van Signature Card is issued by a third-party bank and the Debtors have no liability to the bank for
    credit losses provided that purchases are made in accordance with the bank’s standard credit procedures.

                                                       6
13167715
                  Case 20-10553-CSS      Doc 27       Filed 03/09/20   Page 7 of 18




the Wind Down. Accordingly, the Debtors are not at this time requesting any authority with

respect to the ArtVantage Rewards Program.

           III.   Refund and Exchange Policies.

           15.    In the ordinary course of business prior to the commencement of the Wind Down,

the Debtors maintained a refund and exchange policy in connection with the operation of their

retail stores (the “Original Refund and Exchange Policy”). The Debtors allowed customers to

return or exchange certain merchandise within seven days of receipt, so long as it is returned in

its original condition and in the original packaging.       Pursuant to the Original Refund and

Exchange Policy, customers were provided an exchange or refund in the original form of

payment with a customer’s original or emailed receipt. The Debtors permitted the Original

Refund and Exchange Policy to be modified on a case-by-case basis at the store level to ensure

customer satisfaction.

           16.    The Original Refund and Exchange Program is subject to change as a result of

Wind Down, including the Debtors’ store closing sales, the specific terms of which are set forth

in the proposed interim and final orders (collectively, the “Store Closing Orders”) related to the

Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Approving Procedures for

Store Closing Sales, (II) Authorizing Customary Bonuses to Employees of Closing Stores,

(III) Authorizing Assumption of the Consulting Agreement, (IV) authorizing the debtors to retain

the consultant as Special Asset Disposition Advisors to the Debtors Pursuant to §327(a) of the

Bankruptcy Code, and (V) Granting Related Relief (the “Store Closing Sale Motion”), filed

concurrently herewith. In view of the Wind Down and the contemplated Store Closing Orders,

the Debtors have determined that the Original Refund and Exchange Program must be modified

as follows:



                                                  7
13167715
                   Case 20-10553-CSS         Doc 27       Filed 03/09/20   Page 8 of 18




           •     During the initial seven (7) days following the Petition Date (the “Postpetition Return
                 Period”), customers will have the opportunity to return merchandise sold prior to the
                 Petition Date, whether such merchandise was delivered prior to or after the Petition
                 Date (“Returned Merchandise”). Such Returned Merchandise will be accepted in a
                 manner consistent with the Debtors’ customary practices and policies in effect on the
                 Petition Date; provided however, no pricing adjustments, or returns of inventory sold
                 prior to the Petition Date followed by the customer’s attempt to repurchase the item
                 (or item of the same sku) at the discounted price shall be accepted or honored.

           •     All customer requests for cash refunds or merchandise credits in respect of any
                 Returned Merchandise shall be processed exclusively through Company’s point-of-
                 sale system.

           •     No returns of merchandise sold prior to the Petition Date shall be accepted or allowed
                 outside of the Postpetition Return Period.

(such modified refund and exchange policy, the “Wind Down Refund and Exchange Policy”).

           17.      The Debtors are unable to continue with the Original Refund and Exchange

Policy in place.         Accordingly, the Debtors are seeking authorization to honor refunds and

exchanges only to the extent provided in the Wind Down Refunds and Exchange Policy.                 For

the avoidance of doubt, however, as to those retail locations that are part of the Levin-Wolf

Sale and subject to closing of the Levin-Wolf Sale, the purchaser of the locations included in

the Levin-Wolf Sale is expected to assume refund and exchange obligations associated with

merchandise purchased from the locations being acquired through the Levin-Wolf Sale.

           IV.      Warranties.

           18.      Historically, the Debtors have provided protection plans and service contracts to

customers (collectively, the “Warranties”). Customers purchased protections plans for furniture,

mattresses, and adjustable bed bases. For example, customers may purchase a bronze, silver, or

gold protection plan with each plan providing different durations and scope of coverage for

accidental stains and damage. The Debtors also provided a variety of cleaning services for

furniture and flooring for both homeowners and businesses located in certain markets.



                                                      8
13167715
                 Case 20-10553-CSS         Doc 27       Filed 03/09/20     Page 9 of 18




           19.   Under the circumstances, the Debtors are unable to honor Warranty obligations

from the Petition Date forward. For the avoidance of doubt, however, as to those retail

locations that are part of the Levin-Wolf Sale and subject to closing of the Levin-Wolf Sale,

the purchaser of the locations included in the Levin-Wolf Sale is expected to assume Warranty

obligations associated with merchandise purchased from the locations being acquired through

the Levin-Wolf Sale.

           V.    Gift Card Program.

           20.   The Debtors maintained a gift card program (the “Original Gift Card Program”)

pursuant to which customers could purchase physical, pre-paid gift cards in various

denominations, typically between $25 and $500 (collectively, the “Gift Cards”). The Debtors

sold and accept the Gift Cards both in their retail stores and on their e-commerce website. 5

           21.   The Debtors maintain a liability on their books and records for unredeemed Gift

Cards. The Debtors estimate that as of the Petition Date, approximately $1.2 million in issued

Gift Cards are outstanding, of which approximately $500,000 relates to Art Van Furniture

branded stores and approximately $700,000 relates to Levin Furniture or Wolf Furniture branded

stores.

           22.   By this Motion, the Debtors seek authority, but not direction, to honor only those

Gift Cards that are presented on or before April 15, 2020. No additional Gift Cards have been or

will be sold from the stores that are part of the Wind Down (such modified Gift Card program,

the “Wind Down Gift Card Program”). For the avoidance of doubt, however, as to Levin

Furniture and/or Wolf Furniture branded Gift Cards, subject to closing of the Levin-Wolf

Sale, the purchaser of the locations included in the Levin-Wolf Sale is expected to assume the

5
    Upon the commencement of the Wind Down, the Debtors discontinued their e-commerce websites, except for
    the e-commerce websites operated for the Levin Furniture and Wolf Furniture brands.

                                                    9
13167715
                 Case 20-10553-CSS      Doc 27    Filed 03/09/20   Page 10 of 18




associated Gift Card obligations for the Levin Furniture and Wolf Furniture branded

businesses.

VI.        Credit Card and Other Payment Processors.

           23.    In addition to cash, the Debtors accept the following methods of payment from

customers at in-store and online points of sale: (a) Visa, MasterCard, Discover, and American

Express credit cards; and (b) Art Van Signature Cards (collectively, the “Non-Cash Payments”).

To process the Non-Cash Payments, the Debtors are party to certain agreements (collectively, the

“Payment Processing Agreements”) with payment processors (collectively, the “Payment

Processing Companies”).        Pursuant to the Payment Processing Agreements, the Debtors

generally receive the net customer sales less any Chargebacks (as defined herein), returns, and

processing fees charged. The processing fees charged by each company vary, but are in the

range of 1.2% - 3.2% (the “Processing Fees”). The Processing Fees owing to the Payment

Processing Companies are set off from the funds that are remitted to the Debtors on account of

the Non-Cash Payments on a daily basis.

           24.    When customers either return merchandise to the Debtors following a purchase

made by Non-Cash Payment or dispute charges with a Payment Processing Company, the

Debtors may be obligated to refund to such Payment Processing Company the purchase price of

the returned or disputed merchandise, subject to certain adjustments (collectively,

“Chargebacks,” and together with the Processing Fees, the “Processing Obligations,” and

together with the Wind Down Customer Deposit Program, the Wind Down Refund and

Exchange Policy, and the Wind Down Gift Card Program, the “Essential Customer Programs”).

Generally, Chargebacks are satisfied by netting the amount charged against pending payments

owed by a Payment Processing Company to the Debtors. It is possible that certain Processing



                                                 10
13167715
                 Case 20-10553-CSS      Doc 27     Filed 03/09/20    Page 11 of 18




Obligations incurred by the Debtors immediately prior to the Petition Date may not have been

fully netted out against the payments received by the Debtors prior to the Petition Date.

           25.    The Debtors’ continued acceptance of Non-Cash Payments is essential to the

operation of the Debtors’ business because the majority of the Debtors’ sales—indeed, the

majority of all retail sales—are made using Non-Cash Payments. Requiring all purchases to be

made in cash would have a severe negative effect on the Debtors’ ongoing operations and

effectively eliminate the Debtors’ ability to continue their e-commerce platform, the cost of

which would be borne by their estates. To avoid disrupting these vital payment processing

services, the Debtors seek authority to continue paying the Processing Obligations in the

ordinary course of their business pursuant to the terms of the Payment Processing Agreements,

and request that the Court authorize the Payment Processing Companies to continue to set off the

Processing Obligations against amounts remitted to the Debtors, whether arising before or after

the Petition Date, in a manner consistent with past practices.

                                          Basis for Relief

I.         Continuing to Honor Customer Programs as Set Forth Herein Is Warranted under
           Sections 105(a) and 363(b) of the Bankruptcy Code.

           26.    The Court may grant the relief requested herein pursuant to section 363 of the

Bankruptcy Code, which provides, in relevant part, that “[t]he [debtor], after notice and a

hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C.§ 363(b)(1). Under this section, a court may authorize a debtor to pay certain

prepetition claims. See In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989)

(discussing prior order authorizing payment of prepetition wage claims pursuant to

section 363(b) of the Bankruptcy Code). To do so, “the debtor must articulate some business

justification, other than the mere appeasement of major creditors.” Id.


                                                 11
13167715
                 Case 20-10553-CSS       Doc 27     Filed 03/09/20    Page 12 of 18




           27.    The Court may also authorize payment of prepetition claims in appropriate

circumstances based on section 105(a) of the Bankruptcy Code.              Section 105(a) of the

Bankruptcy Code, which codifies the equitable powers of the bankruptcy court, empowers the

court to “issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” Under section 105(a) of the Bankruptcy Code, courts may permit

pre-plan payments of prepetition obligations when essential to the continued operation of a

debtor’s business.      Specifically, the Court may use its power under section 105(a) of the

Bankruptcy Code to authorize payment of prepetition obligations pursuant to the “necessity of

payment” rule (also referred to as the “doctrine of necessity”).

           28.    The United States Court of Appeals for the Third Circuit recognized the

“necessity of payment” doctrine in In re Lehigh & New England Ry. Co. 657 F.2d 570, 581

(3d Cir. 1981). The Third Circuit held that a court could authorize the payment of prepetition

claims if such payment was essential to the continued operation of the debtor. Id. (stating courts

may authorize payment of prepetition claims when there “is the possibility that the creditor will

employ an immediate economic sanction, failing such payment”); see also In re Penn Cent.

Transp. Co., 467 F.2d 100, 102 n.1 (3d Cir. 1972) (recognizing necessity of payment doctrine

permits “immediate payment of claims of creditors where those creditors will not supply services

or material essential to the conduct of the business until its pre-reorganization claims have been

paid”); In re Just for Feet, Inc., 242 B.R. 821, 824–25 (D. Del. 1999) (noting that, in the Third

Circuit, debtors may pay prepetition claims that are essential to continued operation of business);

In re Columbia Gas Sys., Inc., 171 B.R. 189, 191–92 (Bankr. D. Del. 1994) (same).

           29.    The rationale for the necessity of payment rule—the rehabilitation of a debtor in

reorganization cases—is “the paramount policy and goal of Chapter 11.”          Ionosphere Clubs,



                                                  12
13167715
                 Case 20-10553-CSS         Doc 27     Filed 03/09/20      Page 13 of 18




98 B.R. at 176; see also Just for Feet, 242 B.R. at 826 (finding that payment of prepetition

claims to certain trade vendors was “essential to the survival of the debtor during the

chapter 11 reorganization”);     In   re    Quality      Interiors,   Inc.,   127   B.R.   391,   396

(Bankr. N.D. Ohio 1991) (“[P]ayment by a debtor-in-possession of pre-petition claims outside of

a confirmed plan of reorganization is generally prohibited by the Bankruptcy Code,” but “[a]

general practice has developed . . . where bankruptcy courts permit the payment of certain

pre-petition claims, pursuant to 11 U.S.C. § 105, where the debtor will be unable to reorganize

without such payment.”); In re Eagle-Picher Indus., Inc., 124 B.R. 1021, 1023

(Bankr. S.D. Ohio 1991) (approving payment of prepetition unsecured claims of tool makers as

“necessary to avert a serious threat to the Chapter 11 process”). Accordingly, the Court can

authorize the Debtors to continue the Customer Programs and pay prepetition claims related

thereto pursuant to sections 363(b) and 105(a) of the Bankruptcy Code.

           30.    In the Debtors’ business judgment, continuing the Essential Customer Programs

without interruption during these chapter 11 cases, while discontinuing the Original Customer

Programs, is both prudent and necessary given the fiscal restraint necessary for the Debtors to

implement an orderly Wind Down of those portions of their businesses not included in the

Levin-Wolf Sale. Indeed, the ability of the Debtors to maximize the value of their assets and

implement an orderly liquidation requires a delicate balance between maintaining the loyalty of

their customers while maximizing the value of the Debtors’ inventory. If the Debtors are unable

to honor customer expectations at least to the extent of the Essential Customer Programs,

customers may not come to the Debtors’ stores during the going out of business sales, and the

Debtors’ ability to implement an orderly liquidation would be irreparably harmed.




                                                    13
13167715
                 Case 20-10553-CSS        Doc 27    Filed 03/09/20     Page 14 of 18




           31.    While the Debtors would prefer to retain more of their Original Customer

Programs, the dire financial circumstances that have precipitated the commencement of these

chapter 11 cases make it impossible for them to do so. Nevertheless, the Debtors believe that the

steps they are able to take by implementing and administering the Essential Customer Programs

will help them mitigate the impact on customers during the Wind Down to the fullest extent

possible under the circumstances.

           32.    Courts in this district routinely authorize the implementation of customer

programs. See, e.g., In re Destination Maternity Corp., No. 19-12256 (BLS) (Bankr. D. Del.

Nov. 12, 2019) (entering interim order authorizing debtors to maintain existing customer

programs); In re Forever 21, Inc., No. 19-12122 (KG) (Bankr. D. Del. Oct. 1, 2019) (same); In

re Z Gallerie LLC, No. 19-10488 (KBO) (Bankr. D. Del. Mar. 11, 2019) (approving continuation

of customer programs); In re RMBR Liquidation, Inc., No. 19-10234 (KBO) (Bankr. D. Del. Feb.

7, 2019) (same); In re Charming Charlie Holdings Inc., No. 17-12906 (CSS) (Bankr. D. Del.

Jan. 10, 2018) (same). Moreover, this court has granted such relief even in circumstances, such

as those existing here, in which certain costumer programs are continued in modified form in

furtherance of the Debtors’ efforts to maximize value primarily through an orderly inventory

liquidation process. See, e.g., General Wireless Operations Inc., d/b/a RadioShack, No. 17-

10506 (BLS) (Bankr. D. Del. March 27, 2017); In re Coldwater Creek Inc., No. 14-10867 (BLS)

(Bankr. D. Del. April 14, 2014); In re Filene’s Basement, LLC, No. 11-13511 (KJC) (Bankr. D.

Del. Nov. 4, 2011).

           33.    Accordingly, the Debtors submit that the benefit conferred on the Debtors’ estates

by the Essential Customer Programs warrants the authority to honor the Essential Customer

Programs and any customer obligations relating thereto, whether arising prepetition or



                                                   14
13167715
                 Case 20-10553-CSS       Doc 27     Filed 03/09/20     Page 15 of 18




postpetition, and respectfully request the authority to implement the Essential Customer

Programs and honor prepetition commitments related thereto.

            Processing of Checks and Electronic Fund Transfers Should Be Authorized

           34.    Under the Debtors’ cash management system, the Debtors have made

arrangements to readily identify checks or wire transfer requests relating to the Essential

Customer Programs, as applicable. Accordingly, the Debtors believe that checks or wire transfer

requests that are not related to authorized payments will not be honored inadvertently.

Therefore, the Debtors respectfully request that the Court authorize all applicable financial

institutions, when requested by the Debtors, to receive, process, honor, and pay any and all

checks or wire transfer requests in respect of the relief requested in this Motion.

                    The Requirements of Bankruptcy Rule 6003 Are Satisfied

           35.    Bankruptcy Rule 6003 empowers a court to grant relief within the first 25 days

after the commencement of a chapter 11 case “to the extent that relief is necessary to avoid

immediate and irreparable harm.” Fed. R. Bankr. P. 6003. For the reasons discussed above,

authorizing the Debtors to implement and maintain the Essential Customer Programs and

granting the other relief requested herein is integral to the Debtors’ ability to transition their

operations into these chapter 11 cases smoothly and maximize value for their creditors. Failure

to receive such authorization and other relief during the first 25 days of these chapter 11 cases

would severely disrupt the Debtors’ operations at this critical juncture. Accordingly, the Debtors

submit that they have satisfied the “immediate and irreparable harm” standard of Bankruptcy

Rule 6003 to support granting the relief requested herein.

                         Waiver of Bankruptcy Rule 6004(a) and 6004(h)

           36.    To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

                                                  15
13167715
                 Case 20-10553-CSS       Doc 27     Filed 03/09/20     Page 16 of 18




and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).

                                       Reservation of Rights

           37.    Nothing contained in this Motion or any actions taken by the Debtors pursuant to

any order granting the relief requested by this Motion is intended or should be construed as:

(a) an admission as to the validity, priority, or amount of any particular claim against a Debtor

entity; (b) a waiver of the Debtors’ right to dispute any particular claim on any grounds;

(c) a promise or requirement to pay any particular claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Motion or any order granting the relief

requested by this Motion; (e) a request or authorization to assume any agreement, contract, or

lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtors’

rights under the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors

or any other party-in-interest that any liens (contractual, common law, statutory, or otherwise)

satisfied pursuant to this Motion are valid and the Debtors and all other parties-in-interest

expressly reserve their rights to contest the extent, validity, or perfection, or to seek avoidance of

all such liens. If the Court grants the relief sought herein, any payment made pursuant to the

Court’s order is not intended and should not be construed as an admission as to the validity,

priority, or amount of any particular claim or a waiver of the Debtors’ or any other party-in-

interest’s rights to subsequently dispute such claim.

                                               Notice

           38.    Notice of the hearing on the relief requested in this Motion will be provided by

the Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as the

Bankruptcy Local Rules, and is sufficient under the circumstances.             Without limiting the

foregoing, due notice will be afforded, whether by facsimile, electronic mail, overnight courier

                                                  16
13167715
                 Case 20-10553-CSS        Doc 27    Filed 03/09/20     Page 17 of 18




or hand delivery, to parties-in-interest, including: (a) the Office of the U.S. Trustee for the

District of Delaware; (b) the holders of the 30 largest unsecured claims against the Debtors (on a

consolidated basis); (c) the agents under the Debtors’ prepetition secured facilities and counsel

thereto; (d) counsel to the Consultant under the Consulting Agreement; (e) the United States

Attorney’s Office for the District of Delaware; (f) the Internal Revenue Service; (g) the state

attorneys general for states in which the Debtors conduct business; and (h) any party that has

requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the

nature of the relief requested, no other or further notice need be given.

                                          No Prior Request

           39.    No prior motion for the relief requested herein has been made to this or any other

court.



                           [Remainder of the page intentionally left blank]




                                                   17
13167715
                Case 20-10553-CSS      Doc 27     Filed 03/09/20     Page 18 of 18




           WHEREFORE, the Debtors respectfully request that the Court enter interim and final

orders, substantially in the forms attached hereto, respectively, granting the relief requested in

this Motion and granting such other and further relief as is appropriate under the circumstances.

Dated: March 8, 2020                BENESCH, FRIEDLANDER, COPLAN
Wilmington, Delaware                & ARONOFF LLP


                                    /s/ draft
                                    Gregory W. Werkheiser (DE No. 3553)
                                    Michael J. Barrie (DE No. 4684)
                                    Jennifer Hoover (DE No. 5111)
                                    Kevin Capuzzi (DE No. 5462)
                                    John C. Gentile (DE No. 6159)
                                    222 Delaware Avenue, Suite 801
                                    Wilmington, DE 19801
                                    Telephone: (302) 442-7010
                                    Facsimile: (302) 442-7012
                                    E-mail: gwerkheiser@beneschlaw.com
                                              mbarrie@beneschlaw.com
                                              jhoover@beneschlaw.com
                                              kcapuzzi@beneschlaw.com
                                              jgentile@beneschlaw.com

                                    Proposed Counsel to the Debtors and Debtors in Possession




13167715
